Citation Nr: 0601990	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for residuals of a left 
shoulder rotator cuff injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
April 1965.  He also had unverified prior active duty for 
training (ACDUTRA) at various times between January 8 and 
July 20, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In June 2003, the 
Board remanded the issues shown on the title page to the RO 
for additional development.  The case has been returned to 
the Board for appellate review.  

In August 2002, the veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  In a November 
29, 2005, notice letter, the Board offered the veteran 
another hearing and advised him that unless he responded 
within 30 days the Board would not schedule a hearing.  
Because the veteran did not respond and because more than 30 
days has elapsed, no hearing is necessary.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993)

The claims for entitlement to service connection for a skin 
disorder, a low back disorder, and residuals of a left 
rotator cuff injury are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  By rating decision of August 1965, the RO denied service 
connection for dermatitis of the thighs and buttocks and 
properly notified the veteran of that decision.  

3.  Evidence received at the RO since the August 1965 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The veteran is not a combat veteran.

5.  While on ACDUTRA in July 1962, the veteran received a 
traumatic injury during submariner training and a personal 
assault, which resulted in the current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The August 1965 rating decision, which denied service 
connection for dermatitis of the thighs and buttocks, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for dermatitis of the 
thighs and buttocks, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was incurred during ACDUTRA.  38 U.S.C.A. §§ 101, 
1110 5103, 5103a, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.304(f), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
two issues decided herein, further assistance is unnecessary.  

Service Connection for a Skin Disorder

A prior claim of entitlement to service connection for 
dermatitis of the thighs and buttocks was denied in an August 
1965 RO rating decision.  The veteran was notified of that 
decision and he did not appeal.  Therefore, the decision 
became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a).

The application to reopen the claim was received in October 
1996 and must be evaluated using the prior version of 
38 C.F.R. § 3.156(a), which states:

New and material evidence is evidence that has not 
been previously submitted to agency decision 
makers that bears directly and substantially upon 
the specific matter under consideration, that is 
neither cumulative nor redundant and that, by 
itself, or in connection with evidence previously 
assembled, is so significant that it must be 
considered to fairly decide the merits of the 
claim.  

38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  With respect to any 
application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review it.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the August 
1965 RO rating decision consists of service medical records 
(SMRs), a VA compensation and pension examination report, and 
the veteran's claim. 

The veteran's SMRs reflect no relevant abnormality.  He 
submitted his original service connection claim on May 3, 
1965, but did not mention any skin condition.  A July 1965 VA 
examination report reflects that the veteran reported an 
intermittent itching and rash of the thighs and gluteal areas 
during active service that he attributed to woolen navy-blue 
trousers.  The physician observed a scaling rash of the upper 
thighs and lower buttocks felt to represent fungus 
dermatitis.  The relevant diagnosis was chronic fungus 
dermatitis of the thighs and buttocks.

In August 1965, the RO denied entitlement to service 
connection for dermatitis of the thighs and buttocks because 
the SMRs did not mention the disorder.  The decision became 
final.  

The Board must review the evidence submitted since the final 
August 1965 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  The evidence submitted since the 
August 1965 RO decision includes a February 1998 VA 
compensation and pension examination report.  

A February 1998 VA skin disease compensation examination 
report reflects that the veteran reported intermittently 
worse symptoms during the summer since active military 
service.  The physician offered a diagnosis of fungus 
infections of the soles and gluteal cleft and seborrheic 
dermatitis of the nasal cleft and scalp.  

After reviewing the above evidence, the Board finds that it 
is sufficiently new and material to reopen the claim.  The 
February 1998 VA examination report contains a current skin-
related diagnosis.  This is relevant because the existence of 
a current disability is a necessary element of a service 
connection claim.  Lay evidence of continuing symptoms is 
relevant to the likelihood of a connection between the 
current disability and active military service, which is a 
necessary element of a service connection claim.  Moreover, 
because this evidence could not have been considered in 
August 1965, it is new evidence.  Because it suggests a skin 
condition of much longer duration and of possible spreading 
to other body areas, it is not cumulative or redundant of 
earlier submitted evidence.  Thus, the Board finds that it is 
so significant that it should be considered to fairly 
evaluate the claim. 

In a February 2005 supplemental statement of the case (SSOC), 
the RO also found that the February 1998 VA examination 
report contains new and material evidence to reopen the 
claim.  The RO then evaluated the claim on the merits.  Thus, 
the Board may address the merits of the claim without 
violating the prejudice safeguard set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, in this case, more 
development is necessary prior to adjudication.  The claim of 
entitlement to service connection for a skin disorder will be 
further addressed in the REMAND portion of the decision.  

Service Connection for Posttraumatic Stress Disorder (PTSD) 

Background 

On a report of medical history completed in December 1961, 
the veteran checked "yes" to history of depression or 
excessive worry.  An examiner noted that there was no 
psychiatric symptom.  A January 1962 enlistment examination 
report for the Naval Reserve reflects that the veteran was 
found to be normal psychiatrically.  

An SMR dated July 20, 1962, reflects that the veteran was 
examined at Naval Medical Research Laboratory, New London, 
CT, and was found not qualified for submarine duty.  Below 
the brief record, the words "Buoyant Ascent" were penned in 
by hand.  Another SMR note reflects that on July 20, 1962, 
the veteran was examined at Naval Medical Research 
Laboratory, New London, CT, and found physically qualified 
for release from active duty training.  

On a report of medical history completed in February 1963, 
the veteran checked "no" to history of depression or 
excessive worry.  A February 1963 enlistment examination 
report reflects that the veteran was found to be normal 
psychiatrically.  

An SMR reflects that in November 1963 the veteran asked for a 
psychiatrist.  A consultation report reflects that there 
might have been a maturity problem and that the veteran was 
returned to duty.

An April 1965 SMR reflects that the veteran had been admitted 
to a neuropsychiatric unit after lacerating his hand during 
an argument in March 1965.  During emergency room suturing, 
the veteran became belligerent.  He was given Thorazine(r) 
because he had exhibited paranoia.  The report reflects that 
there was no evidence of neurosis or psychosis and the 
veteran was returned to duty; however, the veteran soon 
became very threatening to shipmates and was transferred to a 
hospital.  The report also notes a previous episode of 
agitation and extremely threatening behavior following a 
drinking binge in 1964.  

After about two weeks of hospitalization and observation, 
staff psychiatrists agreed that the diagnosis was 
longstanding pathological emotional immaturity.  A 
psychiatrist later revised the diagnosis to emotionally 
unstable personality, severe, manifested by heavy drinking, 
undependable judgment, poor reality testing influenced by 
alcohol, and impulsive behavior under relatively minor 
stress.  Also noted was a history of neuropathic traits in 
childhood, unstable home environment, and severe defects in 
interpersonal relationships.  The report concludes that the 
disorder preexisted active service and was not aggravated 
therein.  The veteran was soon discharged for unsuitability 
for military service.

The veteran's DD Form 214 reflects that he entered active 
military service on February 9, 1963, but he had already 
accumulated 1 year, 1 month, and 1 day of prior active 
service.  The form reflects that he had successfully 
completed basic indoctrination course at New London submarine 
base from June 18 to June 30, 1962.  

In September 1980, the veteran requested service connection 
for a psychological problem that he felt began from February 
to April 1965; however, that claim was related to a 
psychiatric hospitalization in March and April 1965.  

In October 1996, the veteran requested service connection for 
a mental or nervous condition.  He reported that he received 
all treatment at a VA outpatient clinic in Orlando and at Bay 
Pines VA Medical Center.  

Private medical reports received in February 1997 reflect 
mental symptoms and treatment at various times.  An April 
1975 report notes depression for several months with suicidal 
ideation.  A December 1975 report notes possible psychosis 
after drinking.  A June 1983 report notes that the veteran 
had worked for a fire department for 18 years, but was in 
danger of being dismissed because of uncontrollable temper, 
irritability, and excessive drinking.  

In written correspondence dated in July 1997, the veteran 
reported that he was sexually assaulted while at sea on July 
20, 1962, and sexually harassed thereafter.  He also reported 
that he nearly drowned on July 20, 1962, and injured his 
back.  Then, while in the X-ray room, he was sexually 
assaulted by a Navy corpsman, which also currently caused 
mental stress.  He reported that a Dr. Pollack had treated 
his mental disorder.  

Records received in August 1997 from Dr. Pollack reflect 
treatment during the 1980s.  A June 1983 report notes that a 
mood disorder began 9 years earlier.  Another June 1983 
report notes that the veteran had received treatment for 
depression and anxiety from Dr. Noyes for 10 years.

In November 1997, the veteran testified that after joining 
the reserves he went to submariner training, which included 
the water tower.  He testified that he had a little trouble 
during that training.  He testified that he coughed at great 
depth, passed out, and that divers had to rescue him and beat 
his chest to get him to exhale during the ascent so that his 
lungs would not explode.  He testified that he nearly 
drowned, that the divers revived him, and then sent him for a 
checkup.  He felt that this was the start of his nervous 
condition.  He testified that the following morning an X-ray 
technician sexually assaulted him at the hospital.

According to a January 1998 VA mental disorders compensation 
examination report, the veteran reported two assaults, the 
first occurring in the hospital and the second consisted of 
advances by a petty officer while aboard ship.  The veteran 
reported that his difficulty relating to others worsened 
while in the Navy.  The VA examiner noted past diagnoses of 
depression and impulse control disorder and offered Axis I 
diagnoses of major depressive disorder, severe, with history 
of psychotic features, in remission; history of explosive 
disorder; and, alcohol abuse.  The examiner found no 
personality disorder.  

In April 1999, the veteran reported that the near-drowning 
episode and the sexual assault had occurred on June 28, 1962.  
He reported that during a later psychotic episode while in 
active service he struck a vending machine and injured his 
hand.  

In March 2000, the RO denied service connection for PTSD.

The veteran underwent a VA mental disorders examination in 
April 2000.  The examiner reviewed the claims file.  The 
veteran reported that feelings of depression began during 
active military service.  The examiner noted current 
diagnoses of rule-out depression and rule-out conversion 
disorder.  The Axis I diagnosis was major depressive 
disorder, severe, recurrent, without psychotic features.  No 
Axis II diagnosis was offered.  

A July 2000 VA psychiatric evaluation contains an assessment 
of adjustment reaction with mixed emotional features.

In March 2001, a service comrade recalled that the veteran 
appeared to be unhappy aboard ship and unhappy with Navy 
service in general.  Another service comrade recalled that 
the veteran exhibited deep depression and crying spells 
aboard ship.

In May 2001, the veteran again reported his PTSD stressors.

In August 2002, the veteran testified that he was sexually 
assaulted at a naval hospital while being treated for 
injuries suffered in a near-drowning accident.  He testified 
that in 1965 he suffered a complete mental breakdown and was 
again hospitalized in a Navy mental hospital.  

In three August 2002 letters, the veteran reported that he 
had no mental disorder prior to joining the Navy.  He felt 
that stress led to high blood pressure, congestive heart 
failure, obesity, sleep apnea, narcolepsy, and PTSD.  He felt 
that a sexual assault in June 1962 led to PTSD.  

In August 2002, a VA nurse-practitioner reported that the 
veteran had received VA PTSD treatment during 2002.

In June 2003, the Board denied service connection for 
emotionally unstable personality disorder and remanded a 
claim of entitlement to service connection for PTSD for 
development.  

In a July 2003 letter, a service comrade recalled that the 
veteran had become angry or upset and smashed his fist into a 
mirror, injuring his hand.  This happened suddenly, and for 
no discernible reason.  The individual also recalled that the 
veteran had carried a card identifying him as a 
claustrophobe, which was given as a result of a near-drowning 
accident.

In November 2003, the RO received the veteran's official 
personnel file (OPF) from the National Personnel Records 
Center (NPRC).  These records reflect that in February 1962 
he agreed to volunteer for submarine duty and to perform the 
required training duty.  From June 17 to July 20, 1962, the 
veteran was ACDUTRA status at New London Submarine Base.  

According to a NAVPERS Form 3080, a medical officer examined 
the veteran on July 20, 1962, at 1000 hours, in connection 
with release from ACDUTRA.

In January 2004, the veteran reported treatment for PTSD at 
the Orlando VA outpatient treatment clinic.  The RO obtained 
VA outpatient treatment reports.  A January 2002 and later-
dated psychiatric notes reflect an impression of PTSD and 
major depressive disorder with psychosis.  

In April 2004, the RO requested additional information 
concerning claimed stressors from an official Navy source.  A 
response from the Navy indicates that the veteran trained at 
basic enlisted submarine school from July 2 to August 22, 
1962, but did not graduate with his class because he became a 
"non-volunteer" and was disenrolled.  According to the 
letter, the veteran's training code does not reflect that he 
was disenrolled for failing the diving tank portion of the 
course, or for hospitalization.  He simply became a 
"nonvolunteer."  

According to an August 2004 VA PTSD compensation examination 
report, the veteran's problems began during active military 
service.  He currently had depression, panic attacks, 
auditory hallucination, narcolepsy, and insomnia and he was 
unable to work.  The veteran reported having nearly drowned 
during a buoyancy test and was sent to a hospital for 
treatment.  He alleged that he was sexually assaulted at the 
hospital.  He reported sexual harassment during a subsequent 
assignment.  He reported that he went berserk in 1965 and had 
to be re-hospitalized.  The psychiatrist recited other 
relevant history, current symptoms, and findings.  The Axis I 
diagnosis was PTSD.  No Axis II disorder was found.  The 
psychiatrist also found depressive disorder secondary to PTSD 
and to physical problems.  

In October 2004, a VA clinical psychologist opined that 
Minnesota Multiphasic Personality Inventory testing suggested 
exaggerated symptoms.  In an October 2004 addendum, the 
August 2004 examining psychiatrist noted that the clinical 
psychologist's opinion neither supported nor invalidated the 
August 2004 findings and diagnosis. 

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for PTSD is subject to additional 
requirements, however.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24).

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The claimed stressors are having nearly drowned during 
buoyant ascent testing and having been the victim of a sexual 
assault.  Neither of these allegations involves participation 
on combat, nor has the veteran so alleged.  The Board's finds 
therefore that the veteran is not a combat veteran.  Where 
the veteran did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

There is some credible supporting evidence for an alleged 
stressful incident at great water depths during submariner 
training.  

First, the veteran's OPF reflects his attendance at basic 
submariner training, as he has claimed, and reflects that he 
did not successfully complete the training, as he has 
claimed.  

Second, an SMR dated July 20, 1962, reflect the words 
"Buoyant Ascent."  That is the date that the veteran was 
found to be a non-volunteer for further submarine training.  
He claimed that he nearly drowned during buoyant ascent 
training and immediately withdrew from the school.  Buoyant 
ascent training involves ascending from great depth to 
simulate emergency egress from a stricken submarine, with 
resulting decompression of the air in the lungs.  This would 
place the veteran in a perilous underwater situation at great 
depth.  Thus, the SMR annotations support his contention.  
The Board also questions why the words "Buoyant Ascent" 
would appear in a clinical medical record in the absence of a 
medical question related to this training.  

Third, a letter from a Navy official reflects that the 
veteran simply ceased to be a volunteer for the submariner 
course and that the veteran did not fail a diving tank test.  
The diving tank test does not seem to be an issue here, as 
the veteran has never asserted that he did nor did not pass a 
diving tank test.  Rather, the veteran asserted that he 
nearly drowned during buoyant ascent training.  Also, the 
Navy official noted that the veteran had not been 
hospitalized; however, the SMRs reflect that the veteran was 
at the Navy hospital for an examination that day and was 
found to be fit for discharge.  Thus, the Navy's 
determination, based on an old training record, appears to 
conflict with the SMRs that do reflect the veteran's presence 
at the hospital that day.  In any event, the Navy letter 
confirms that the veteran underwent perilous submariner 
training until he ceased to be a volunteer.  Thus, it tends 
to corroborate his stressor.

Fourth, the veteran claims that he was hospitalized after 
nearly drowning.  Although his SMRs do not reflect an 
emergency room admission after buoyant ascent training, the 
SMRs do reflect that he was examined at Navy Medical Research 
Laboratory for release from ACDUTRA on July 20, 1962.  This 
indicates that the veteran was at the hospital that day.  
Moreover, because there is no record of this examination 
report or medical history questionnaire on which the veteran 
might have reported his complaint, the Board concludes that 
some SMRs are missing.  Again, the record tends to 
corroborate the veteran's stressor.

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In Pentecost, the veteran submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar 
because some of the details are corroborated although every 
detail is not corroborated.  The veteran has submitted 
independent evidence tending to show that he was among a 
class of trainees performing buoyant ascent training from a 
perilous depth, although the record does not corroborate his 
near-drowning experience during buoyant ascent training.  The 
record also indicates that the Navy examined the veteran at 
the hospital that day and then released him from the training 
program, but did not keep a copy of the examination report.

Thus, resolving any remaining doubt in favor of the veteran, 
the Board finds it at least as likely as not (50 percent or 
greater probability) that the claimed noncombat PTSD stressor 
occurred.  

The second claimed PTSD stressor is a sexual assault.  The 
Court has stressed the necessity of complete development of 
the evidence if a PTSD claim is based on an alleged personal 
assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  
The Court pointed out that there are special evidentiary 
development procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part 
III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III, 5.14(b)(2).  As to 
personal-assault PTSD claims, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities.  M21-1, Part III, 5.14(c).  Further, the 
provisions of subparagraphs (7) and (8) indicate that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor", and 
that "secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes" and 
that "[e]vidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."

The record reflects that a PTSD diagnosis was given in August 
2004.  That diagnosis and previous assessments of PTSD are 
predicated, in part, on a reported personal assault.  The 
issue to be resolved is whether there is credible supporting 
evidence of the assault.  This question is one of fact to be 
resolved by VA adjudicators alone.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran contends that the personal assault occurred 
during ACDUTRA in July 1962.  Official documents reflect that 
the veteran was in ACDUTRA status then.  There is no official 
record describing the stressful incident; however, VA 
recognizes that due to the extremely personal and sensitive 
nature of such incidents, many are not officially reported.  
Under such circumstances, alternative forms of evidence must 
be considered.

Various individuals have confirmed a change in the veteran's 
behavior afterward and medical professionals feel that the 
account and the symptoms are compatible and credible.  While 
not dispositive of the issue, such evidence suggests that the 
inservice stressor actually occurred.  At the very least, the 
evidence tending to corroborate the personal assault is in 
relative equipoise.  That is, there is an approximate balance 
of evidence both for and against the actual occurrence of the 
inservice stressor.  Under such circumstances, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Thus, because the claimed stressors are independently 
verified, and because a diagnosis of PTSD based on those 
stressors has been offered, service connection for PTSD is 
warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a skin 
disorder.  To this extent the appeal is granted.  

Service connection for PTSD is granted.  


REMAND

Although the SMRs do not reflect any relevant skin complaint, 
a VA examination report dated less than three months after 
separation from active service contains a diagnosis of 
chronic dermatitis of the thighs and buttocks, which suggests 
service connection.  

During a February 1998 VA skin examination, the veteran 
reported that he has suffered from a skin disorder with 
seasonal manifestations ever since active service.  The 
February 1998 examination report contains diagnoses of skin 
disorders of the feet, gluteal cleft, nasal fold, and scalp.  
A medical opinion addressing the etiology of these 
manifestations would be helpful for accurate adjudication.  
The Board therefore requests that a dermatologist examine the 
veteran and determine the etiology of the current skin 
disorders.  

The SMRs reflect complaint of back aches shortly before 
separation.  Within two weeks of separation, the veteran had 
applied for service connection for the low back.  A July 1965 
VA examination report contains a diagnosis of recurrent back 
strain.  The veteran testified of continuous low back 
symptomatology ever since active service.  VA has not 
obtained an opinion addressing the etiology of any current 
low back disorder.  VA's duty to assist includes obtaining 
this evidence.  38 U.S.C.A. § 5103A.  

In November 1997, the veteran essentially testified that his 
low back disorder caused or aggravated his left rotator cuff 
injury.  Whether VA should obtain a medical opinion 
addressing this alleged etiology depends whether service 
connection is granted for the low back order.  Therefore, the 
Board will request a medical opinion addressing the claimed 
etiology of the left rotator cuff if and only if medical 
evidence obtained during the remand warrants service 
connection for the low back disorder.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should request any available 
VA and private clinical records dated 
from February 2005.  The veteran 
reportedly receives all VA treatment at 
VA's outpatient clinic in Orlando and at 
Bay Pines VA Medical Center.  

2.  The AMC should insure that the 
veteran is notified under the VCAA of all 
evidence necessary to substantiate a 
claim of entitlement to secondary service 
connection for left rotator cuff injury.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a VA dermatology 
examination.  The claims file should be 
made available to the examiner for 
review.  The examiner is asked to review 
the claims file, including the July 1965 
VA examination report, examine the 
veteran, and answer the following:

I.  Is there a current skin disorder 
or disorders?

II.  If the answer above is "yes" 
is it at least as likely as not (50 
percent or greater probability) that 
any skin disorder found had its 
onset in service?  If yes, list any 
skin disorder that is "at least as 
likely as not" to have begun during 
active service.

III.  For any skin disorder found 
that is not listed in II above, is 
it at least as likely as not (50 
percent or greater probability) that 
it is related to a skin disorder 
listed in II above?  

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.

The AMC should also make arrangements for 
a VA orthopedic examination of the 
thoracolumbar spine.  The claims file 
should be made available to the examiner 
for review.  The examiner is asked to 
review the claims file, including the 
July 1965 VA examination report, elicit a 
complete history of low back trauma from 
the veteran, examine the low back, and 
answer the following:

IV.  Is there a current low back 
disorder?

V.  For each low back disorder 
found, is it at least as likely as 
not (50 percent or greater 
probability) that the disorder had 
its onset in service?  

VI.  If thoracolumbar arthritis is 
found, but is not shown to have 
begun during active service, is it 
at least as likely as not (50 
percent or greater probability) that 
the arthritis either (a) began 
within a year of separation from 
active service; or (b) was caused or 
aggravated by chronic lumbar strain?  

VII.  If, and only if, the answer to 
question V and/or VI above is/are 
"yes", then is it at least as 
likely as not (50 percent or greater 
probability) that the low back 
disorder caused or aggravated the 
veteran's left rotator cuff injury?  

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection for a skin 
disorder, service connection for a low 
back disorder, and service connection for 
left rotator cuff injury.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


